Title: Statement I: [Appropriation for Reducing the Public Debt], 13 February 1793
From: Hamilton, Alexander
To: 





Dollars. Cts.
1790.

Dollars. Cts.


To the surplus of the products of duties on imports and tonnage to the last day of December 1790, after reserving a sufficient sum from said products to satisfy the appropriations made during [the first] and second Sessions of Congress, as ascertained at the Treasury
1.374.656. 40
Dec: 15:
By warrant No. 776, on the Treasurer, in his favor, to be applied in purchases of the public debt
200.000   


1791.


Jan: 26:
No. 856 do. do. do.
50.000.   


Feb: 5:
By do. No. 869, in favor of B. Lincoln, do.
50.000.   



By do. 870 do. in favor of Wm Heth do.
50.000.   


Sep: 30:
By do. 1265 do. in his favor do.
149.984. 23



By do. 1266. do. in favor of Wm. Seton, do.
200.000.   



1792.


Mar. 31.
By do. 1605 in his favor do.
28.915. 52


June 30.
By do. 1864 do. do. do.
62.673. 90



By do. 1867 do. in favor of Wm. Seton do.
151.098. 89


Dec: 29:
By do. 2328. do. in his favor do.
 15.098. 11




957.770. 65.



          
Balance, being the difference between the surplus of duties appropriated and the sum drawn therefrom
 406.885. 75


Dollars,
1.374.656. 40.

1.374.656. 40.



Treasury Department, February 13th. 1793
A. Hamilton, Secry. of the Treasy.

